                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT GREENEVILLE

 UNITED STATES OF AMERICA                             )
                                                      )
 v.                                                   )       No. 2:13-CR-00033-JRG-DHI
                                                      )
 TROY DOTSON                                          )

                          MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Defendant’s letter [Doc. 33], which the Court construes

 as a motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A), and the United States’

 Response in Opposition [Doc. 35]. A federal inmate, Mr. Dotson raises two arguments for

 compassionate release. First, he appears to contend that he is entitled to compassionate release

 because he has participated in various rehabilitative programs while in prison. [Def.’s Mot. at 1].

 Second, he requests compassionate release because of his parents’ deteriorating health. [Id.]. The

 United States opposes Mr. Dotson’s motion, arguing that it is inconsistent with USSG § 1B1.13

 and 18 U.S.C. § 3553(a). [United States’ Resp. at 1, 4–8].

        “[O]nce a court has imposed a sentence, it does not have the authority to change or

 modify that sentence unless such authority is expressly granted by statute.” United States v.

 Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (quoting United States v. Curry, 606 F.3d 323, 326

 (6th Cir. 2010)). Although 18 U.S.C § 3582(c) begins with the declaration that “[t]he court may

 not modify a term of imprisonment once it has been imposed,” Congress enacted the First Step

 Act, Pub. L. No. 115-319, 132 Stat. 5194 (2018), which amended § 3582(c)(1) so that courts can

 consider motions for compassionate release once a defendant exhausts his administrative

 remedies with the Bureau of Prisons or thirty days after submitting a request to the warden:

        The court may not modify a term of imprisonment once it has been imposed except
        that . . . the court, upon motion of the Director of the Bureau of Prisons, or upon




Case 2:13-cr-00033-JRG-DHI Document 36 Filed 07/08/20 Page 1 of 3 PageID #: 183
         motion of the defendant after the defendant has fully exhausted all administrative
         rights to appeal a failure of the Bureau of Prisons to bring a motion on the
         defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
         warden of the defendant’s facility, whichever is earlier, may reduce the term of
         imprisonment[.]

 § 3582(c)(1)(A). The United States concedes that “[t]he Court has authority to consider Dotson’s

 motion because 30 days have passed since Dotson sought compassionate release from the warden

 of his facility.” [United States’ Resp. at 1].

         Under § 3582(c)(1)(A), the Court’s task is to determine whether (1) “extraordinary and

 compelling reasons” warrant a reduction and whether (2) “such a reduction is consistent with

 applicable policy statements issued by the Sentencing Commission.” § 3582(c)(1)(A). “[C]ourts

 have universally turned to USSG § 1B1.13 to provide guidance on the ‘extraordinary and

 compelling reasons’ that may warrant a sentence reduction.” United States v. Coker, No. 3:14-

 CR-085, 2020 WL 1877800, at *3 (E.D. Tenn. Apr. 15, 2020); see United States v. Resnick, ___

 F. Supp. 3d ___, 2020 WL 1651508, at *2 (S.D.N.Y. Apr. 2, 2020) (“The First Step Act did not

 amend the eligibility requirements for compassionate release, which are set forth in 18 U.S.C.

 § 3582(c)(l)(A) and Section 1B1.13 of the United States Sentencing Guidelines.”).

         As to Mr. Dotson’s first argument—his contention that he is entitled to compassionate

 release because he has participated in various rehabilitative programs—the United States

 correctly points out that a defendant’s rehabilitation cannot by itself justify compassionate

 release. See USSG § 1B1.13 n.1(3) (stating that “[p]ursuant to 28 U.S.C. § 994(t), rehabilitation

 of the defendant is not, by itself, an extraordinary and compelling reason for purposes of this

 policy statement”). Next, as to Mr. Dotson’s second argument, familial hardship can constitute

 grounds for compassionate release in two circumstances: (1) “[t]he death or incapacitation of the

 caregiver of the defendant’s minor child or minor children” or (2) “[t]he incapacitation of the



                                                  2

Case 2:13-cr-00033-JRG-DHI Document 36 Filed 07/08/20 Page 2 of 3 PageID #: 184
 defendant’s spouse or registered partner when the defendant would be the only available caregiver

 for the spouse or registered partner.” Id. at n.1(C)(i)–(ii). Mr. Dotson’s request for compassionate

 release does not fit within either of these circumstances. See United States v. Hunter, No. 3:06-

 cr-61, 2020 WL 127711, at *3 (S.D. Ohio Jan. 10, 2020) (“While the Court empathizes with [the

 defendant’s] . . . difficult position, and understands that his mother’s medical condition is no

 doubt serious, family circumstances that constitute ‘extraordinary and compelling reasons’ do

 include those presented.” (citation omitted)); United States v. Ingram, 2:14-CR-40, 2019 WL

 3162305, at *2 (S.D. Ohio July 16, 2019) (“Many, if not all inmates, have aging and sick

 parents. Such circumstance is not extraordinary.”); see also United States v. Goldberg, No. 12-

 180 (BAH), 2020 WL 1853298, at *4 (D.D.C. Apr. 13, 2020) (“While certainly admirable, a

 desire to help care for one’s elderly parents does not qualify as an ‘extraordinary and compelling

 reason’ for release under U.S.S.G. § 1B1.13, nor, therefore, under 18 U.S.C. § 3582(c)(1)(A)(i).”). 1

 While the Court sympathizes with Mr. Dotson’s situation, he is not entitled to compassionate

 release under § 3582(c)(1)(A), and his motion [Doc. 33] is therefore DENIED.

         So ordered.

         ENTER:


                                                             s/J. RONNIE GREER
                                                        UNITED STATES DISTRICT JUDGE




         1
            Although at least one district court outside this circuit has concluded that a defendant is entitled to
 compassionate release when he is “the ‘only available caregiver’ for an incapacitated parent” and has served
 “substantial time,” Mr. Dotson provides the Court with no evidence that he is the only available caregiver for his
 parents. United States v. Bucci, 409 F. Supp. 3d 1, 2 (D. Mass. 2019) (quoting USSG 1B1.13 n.1(C)(ii)).

                                                         3

Case 2:13-cr-00033-JRG-DHI Document 36 Filed 07/08/20 Page 3 of 3 PageID #: 185
